DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Examiner suggests filling in the boxes in figure 1, ie: box 14 filled with remote operation device, etc…

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US Pub No: 2019/0339696 A1, hereinafter Mori).
Regarding Claim 1:
	Mori discloses:
A vehicle comprising: a permission unit configured to permit a remote operation using a remote operation device outside the vehicle.  Paragraph [0081] describes a signal comparing unit 472 that satisfies a predetermined condition.  This causes the mode control unit 474 to change the vehicle from the first driving mode to a second driving mode.  Paragraph [0083] describes that one of the modes can be a remote driving mode.  Paragraph [0083] also describes that if the mode control unit satisfies a comparison result that causes the vehicle to exit a second driving mode and enter a first driving mode.  This is equivalent to the claim because if a condition is satisfied the vehicle can be permitted to enter a remote driving mode.
a transmission unit configured to transmit, to the remote operation device, information on surroundings of the vehicle acquired from sensors.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  This wireless communication unit can send the image acquired by the image acquiring unit 420 to the remote management apparatus 100.  More information about the image acquiring unit is described in paragraph [0041].  This is equivalent to the claim because the communication unit can transmit the images of the surroundings of the vehicle.
a receiving unit configured to receive a remote operation signal that is input by an operator outside the vehicle via the remote operation device.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  When the vehicle is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus, the remote driving facility or the remote driving vehicle 300.
a travel control unit configured to remotely drive the vehicle based on the remote operation signal.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  When the vehicle is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus, the remote driving facility or the remote driving vehicle 300 and outputs the control signal to the control unit 440.
and a replacement reception unit configured to, while the vehicle is remotely driven, receive an instruction from an occupant to replace the operator.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.

Regarding Claim 15:
	Mori discloses:
A remote operation system comprising: a vehicle including: a permission unit configured to permit a remote operation using a remote operation device outside the vehicle.  Paragraph [0081] describes a signal comparing unit 472 that satisfies a predetermined condition.  This causes the mode control unit 474 to change the vehicle from the first driving mode to a second driving mode.  Paragraph [0083] describes that one of the modes can be a remote driving mode.  Paragraph [0083] also describes that if the mode control unit satisfies a comparison result that causes the vehicle to exit a second driving mode and enter a first driving mode.  This is equivalent to the claim because if a condition is satisfied the vehicle can be permitted to enter a remote driving mode.
a transmission unit configured to transmit, to the remote operation device, information on surroundings of the vehicle acquired from sensors.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  This wireless communication unit can send the image acquired by the image acquiring unit 420 to the remote management apparatus 100.  More information about the image acquiring unit is described in paragraph [0041].  This is equivalent to the claim because the communication unit can transmit the images of the surroundings of the vehicle.
a receiving unit configured to receive a remote operation signal that is input by an operator outside the vehicle via the remote operation device.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  When the vehicle is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus, the remote driving facility or the remote driving vehicle 300.
a travel control unit configured to remotely drive the vehicle based on the remote operation signal.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  When the vehicle is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus, the remote driving facility or the remote driving vehicle 300 and outputs the control signal to the control unit 440.
and a replacement reception unit configured to, while the vehicle is remotely driven, receive an instruction an occupant to replace the operator.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.
and a plurality of remote operation devices that is provided outside the vehicle and configured to remotely operate the vehicle.  Paragraph [0081] describes a signal comparing unit 472 that satisfies a predetermined condition.  This causes the mode control unit 474 to change the vehicle from the first driving mode to a second driving mode.  Paragraph [0083] describes that one of the modes can be a remote driving mode.  Paragraph [0042] describes a wireless communication unit 430 that can perform wireless communication with the remote driving management apparatus 100, the remote driving facility 200, and the remote driving vehicle 300 via the network 80.  When the vehicle is in the remotely driven mode, the wireless communication unit 430 receives a control signal based on the remote driving from the remote driving management apparatus, the remote driving facility or the remote driving vehicle 300.

Regarding Claim 8:
	Mori discloses:
The vehicle according to claim 1, further comprising: a replacement request notification unit configured to notify the occupant of a request for a replacement of the operator in a case where a signal for requesting the replacement is transmitted from the operator via the remote operation device.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.
	Claim 19 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 14:
	Mori discloses:
The vehicle according to claims 1, further comprising an operator switching unit configured to, when a predetermined condition is met, switch an operator to another operator.  Paragraph [0081] describes a signal comparing unit 472 that satisfies a predetermined condition.  This causes the mode control unit 474 to change the vehicle from the first driving mode to a second driving mode.  Paragraph [0083] describes that one of the modes can be a remote driving mode.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.
Claim 20 is substantially similar to claim 14 and is rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Mitsuo et al. (WO 2020/039530 A1, hereinafter Mitsuo).
Regarding Claim 2:
Mori discloses the above invention in claim 1.  Mori does not disclose a display unit that displays the information of the new operator who is replacing the operator in a cabin of the vehicle.
Mitsuo teaches:
The vehicle according to claim 1, further comprising: an operator information display unit configured to display information on a new operator who is able to replace the operator in a cabin of the vehicle.  Paragraph [0036] describes a display device 111 that displays the driver replacement plan.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Mitsuo to show a display unit that displays the information of the new operator who is replacing the operator in a cabin of the vehicle.  One would have been motivated to do so to reduce the probability that a driver not having a suitable degree of aptitude is occupying the vehicle (Abstract of Mitsuo).
	Mori and Mitsuo teach:
wherein the replacement reception unit is configured to receive an instruction to replace the operator with a new operator selected by an operation of the occupant from among operators displayed by the operator information display unit.  Paragraph [0035] of Mori describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.  Paragraph [0036] of Mitsuo describes a display device 111 that displays the driver replacement plan.
	Claim 16 is substantially similar to claim 2 is rejected on the same grounds.

Regarding Claim 9:
	Mori discloses:
The vehicle according to claim 1, further comprising: a replacement request notification unit configured to notify the occupant of a request for a replacement of the operator in a case where a signal for requesting the replacement is transmitted from the operator via the remote operation device.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.

Claim(s) 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Tanaka et al. (US Pub No: 2019/0147274 A1, hereinafter Tanaka).
Regarding Claim 5:
Mori discloses the above invention in claim 1.  Mori does not disclose replacing the operator in a case where the vehicle is stopped or in a stable traveling state.
Mori and Tanaka teach:
The vehicle according to claim 1, wherein the replacement reception unit is configured to receive an instruction to replace the operator in a case where the vehicle is stopped or is in a stable traveling state.  Paragraph [0146] of Tanaka describes a vehicle that has stopped and entered a parking state.  In this state a new driver enters the vehicle and is evaluated.  Paragraph [0035] of Mori describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Tanaka to show replacing the operator in a case where the vehicle is stopped or in a stable traveling state.  One would have been motivated to do so if the driver state of the driver is distracted or tired (Abstract of Tanaka).
Claim 18 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 12:
	Mori discloses:
The vehicle according to claim 1, further comprising: a replacement request notification unit configured to notify the occupant of a request for a replacement of the operator in a case where a signal for requesting the replacement is transmitted from the operator via the remote operation device.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.


Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Mitsuo and further in view of Tanaka.
Regarding Claim 6:
Mori and Mitsuo teach the above invention in claim 1.  Mori and Mitsuo do not teach replacing the operator in a case where the vehicle is stopped or in a stable traveling state.
Mori and Tanaka teach:
The vehicle according to claim 1, wherein the replacement reception unit is configured to receive an instruction to replace the operator in a case where the vehicle is stopped or is in a stable traveling state.  Paragraph [0146] of Tanaka describes a vehicle that has stopped and entered a parking state.  In this state a new driver enters the vehicle and is evaluated.  Paragraph [0035] of Mori describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori and Mitsuo to incorporate the teachings of Tanaka to show replacing the operator in a case where the vehicle is stopped or in a stable traveling state.  One would have been motivated to do so if the driver state of the driver is distracted or tired (Abstract of Tanaka).

Regarding Claim 13:
	Mori discloses:
The vehicle according to claim 1, further comprising: a replacement request notification unit configured to notify the occupant of a request for a replacement of the operator in a case where a signal for requesting the replacement is transmitted from the operator via the remote operation device.  Paragraph [0035] describes a vehicle 400 that requires the remote driving management apparatus 100 that changes the remote driver if a comparison between the control signal of the manual driving and remote driving condition is not met.

Allowable Subject Matter
Claims 3-4, 7, 10-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US Pub No: 2018/0178808 A1): An occupant support adapted for use in a vehicle includes a seat bottom, a seat back, and a sensory system. The seat bottom is coupled to a floor of the vehicle. The seat back extends upwardly away from the seat bottom. The sensor system is configured to monitor for fatigue of an occupant of the occupant support.
Nozaki (US Pub No: 2021/0107526 A1): A vehicle includes: a permission unit configured to permit a remote operation performed by a remote operation device provided outside the vehicle; a transmission unit configured to transmit surrounding information of the vehicle; a reception unit configured to receive a remote operation signal input by an operator outside the vehicle via the remote operation device; a traveling control unit configured to control the vehicle to travel based on the remote operation signal; a drive data acquisition unit configured to acquire drive data input by a driver in the vehicle; and a handover determination unit configured to determine, while the remote operation is permitted by the permission unit, that handover of a driving operation of the vehicle to the remote operation is allowed when a difference between the drive data acquired by the drive data acquisition unit and the remote operation signal is within a predetermined range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665